El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
En varias ocasiones Enrique Germán, anterior esposo de Carmen Landos, babía dejado de cumplir con la sentencia de la corte de distrito en nn recurso instituido en su contra por su ex esposa sobre alimentos de sus tres hijos menores. La sentencia le ordenaba que depositara $30 mensuales por concepto de alimentos para sus menores hijos. Debido a sn más reciente incumplimiento con los términos de dicha sen-tencia, Germán fné sentenciado a treinta días de cárcel por desacato. Germán apeló esta ultima sentencia y solicitó de la corte le señalara fianza en apelación. La corte de distrito denegó la moción solicitando fianza. Expedimos el auto de certiorari para determinar si la corte de distrito estaba au-torizada a negarse a fijar la fianza en apelación.
*613El primer punto a determinarse es si la sentencia de treinta días de cárcel es o no apelable. La corte de distrito no resolvió que dicha sentencia fuera inapelable. Su resolución dice como sigue:
“Este caso se tramitó de acuerdo con el artículo 618 del Código de Enjuiciamiento Civil que expresamente dispone que la apelación no obstaculizará la ejecución de la sentencia. Si la sentencia en este caso se hubiera ejecutado con una orden de embargo la apelación no hubiere suspendido la ejecución de la sentencia por ese medio. Tampoco suspende una orden de encarcelación dictada con el pro-pósito de ejecutar la sentencia. Una apelación contra una sentencia que condenase en cárcel por incumplimiento de la orden para pasar alimentos y que la suspendiese en todos sus efectos tiene el efecto legal, por ese medio, de obstaculizar la ejecución de la sentencia principal. Sería un medio de burlar los claros mandatos del artículo 618 del Código de Enjuiciamiento Civil. En apoyo de esta orden véanse Rodríguez vs. Gómez, 16 D.P.R. 850; Urriga vs. Villanúa, 20 D.P.R. 1 y 607; Molinari vs. López Acosta, 20 D.P.R. 510; Stella vs. Corte, 41 D.P.R. 635.
“Por estas razones se declara sin lugar la moción para que el de-mandado preste fianza para su libertad provisional mientras tramita su recurso de apelación.”
La corte de distrito resolvió correctamente que ninguna apelación en un pleito sobre alimentos suspenderá la ejecu-ción de la sentencia obtenida en el mismo. Pero no ha habido apelación contra la sentencia de alimentos, y la esposa puede proceder inmediatamente a su ejecución. El esposo no ha tomado acción alguna — ni podría tomarla — para impedir tal ejecución.
Sin embargo, lo que está ante nos no es la sentencia sobre alimentos, y sí una sentencia de desacato. Volviendo a la cuestión de si tal sentencia es apelable, encontramos que “Hasta la fecha este tribunal ha considerado, sin discusión, apelaciones de sentencias en procedimientos de desacato civil, bajo el artículo 295 del Código de Enjuiciamiento Civil, y apelaciones de sentencias en procedimientos de desacato criminal, bajo el artículo 345 del Código de Enjuiciamiento *614Criminal.” {Sánchez v. Romany, Juez, 53 D.P.R. 598.) Nada se lia traído ante nos que justifique el cambio de la regla es-tablecida en Sánchez v. Romany.
 No obstante, se bace necesario que determinemos si éste es esencialmente un desacato civil o criminal, para poder determinar si el procedimiento en apelación debe ser civil o criminal. La fórmula para ello se encuentra estable-cida en el caso de Pueblo v. Porto Rico Railway Light, 59 D.P.R. 221, donde dijimos que (pág. 225) “el desacato criminal es aquél en que la acción de la corte va dirigida a vindicar una ofensa a su propia dignidad, independientemente de los derechos de las partes en el pleito, siendo de carácter civil cuando la acción de la corte va encaminada a proteger me-diante un castigo un derecho particular comprendido en un litigio ante el mismo tribunal. Cuando de los actos imputa-dos al querellado resulta que el desacato participa de una y otra'índole, el aspecto criminal predomina sobre el civil y' en ese caso se considera como desacato criminal a los efectos de la revisión de la. sentencia por un tribunal superior. ’ ’ (Véase también 11 ye v. U. S. 313 U. S. 33, 42, 43.)
La misma idea ha sido expresada por el caso principal en cuanto a este punto. En él dice,la Corte Suprema de los Estados Unidos que “No es el castigo sino más bien su ca-rácter y propósito, los que a menudo ayudan a distinguir entre los dos grupos de casos. Si se impone por desacato civil, el castigo es reparador, y para beneficio del deman-dante. Pero si se impone por desacato criminal, la sentencia es punitiva, para vindicar la autoridad de la corte”. ( Gompers v. Bucks Stove & Range Co. 221 U. S. 418, 441).
Algunas veces es difícil aplicar esta fórmula, toda vez que los procedimientos de desacato son sui generis y ocupan lo que podría decirse es la zona crepuscular entre los casos ci-viles y criminales.(1) Pero no existe mucha dificultad en el *615presente caso, ya que la sentencia es por nn término fijo de •cárcel más bien qne por encarcelación indefinida para obligar el cumplimiento de la sentencia de alimentos. Moskovitz, Contempt of Injunction, Civil and Criminal, 43 Col. L. Eev. 780(2) dice a las páginas 790-1 que “Frecuentemente la propia sentencia de desacato se usa para determinar si el desacato es civil o criminal. Sin embargo, este factor es uno a ser usado únicamente por una corte de apelación. Una corte de distrito no puede usarlo, a menos que esté en condi-ciones de aprender a realizar lo imposible. Cuando se or-dena el pago de una multa al estado, la sentencia es punitiva y el procedimiento es considerado como desacato criminal. De igual modo, si se encarcela al acusado por un término fijo la sentencia esrpunitiva y el procedimiento criminal. Por el contrario, el hecho de que se ordene el pago de la multa a un demandante privado es un factor en que se descansa de cuando en vez al considerarse el procedimiento como uno de desacato civil. ’ ’
Toda vez que la sentencia en este caso por un término fijo(3) es claramente punitiva más bien que reparadora, pre-domina el aspecto criminal en la misma y, a los fines de la apelación, la tratamos como criminal. Por tanto, la apela-ción suspende la ejecución de la sentencia (Artículo 353 Có-digo de Enjuiciamiento Criminal, Edición de 1935, según fue enmendado por el artículo 4, Leyes de Puerto Eico, 1903, pá-gina 46) e impone el deber a la corte de distrito de fijar fianza (Artículo 374 Código’de Enjuiciamiento Criminal, Edición 1935).
*616La corte de distrito tuvo en mente el landabl'e propósito de cumplir con la disposición estatutaria al efecto de que la ejecución de una sentencia sobre alimentos no debe dilatarse por la apelación. La dificultad estriba en que en este caso no se apeló de la sentencia de alimentos, la cual se puede ejecu-tar en seguida. La apelación en este recurso es contra la sentencia de desacato. Puede ser que la Legislatura debiera ordenar la denegación de fianza en tales casos. Pero basta que así lo disponga, son de aplicación al presente caso las disposiciones generales sobre fianzas en casos criminales.

La resolución de la corte de distrito negándose a fijar fianza en apelación será revocada y se devolverá el caso a dicha Corte para que fije tal fianza.

El Juez Presidente Sr. Travieso no intervino.

 W. A. & H. A. Root v. MacDonald, 157 N.E. 684, a la página 688, (Mass. 1927).


Este artículo contiene una exhaustiva discusión, que ayuda grandemente, en cuanto a los muchos aspeetos de esta intrincada cuestión.


Bajo qué circunstancias, si alguna, podría imponerse una sentencia que no sea por un término fijo, en un caso como el presente, es una cuestión que no está envuelta en este recurso, y la dejamos sin resolver.. Notamos, sin embargo, que la Ley Núm. 102, Leyes de Puerto Eico, 1937, no deja, lugar a especulación, sobre la cuestión ante nos, en cuanto a los casos radicados bajo tal Ley, en vista de su expresa disposición de que tales casos envuelven desacato criminal. C.f. el disponiéndose que se encuentra en el Artículo 263 del Código Penal.